Case 3:18-cv-14949-l\/|AS-LHG Document 49

  

Szaferman, Lakind, Blumstein & Blader, P.C.
Attomeys at Law

101 Grovers |\/\i|| Road, Suite 200
Lawrencevi|le, N.| 08648

p: 609.275.0400

f: 609.275.45l1
Www.szaferman.com

VIA ECF
Clerk

Filed 11/19/18 Pa

Arno|d C. Lakind
Barry D. Szaferman
Jeffrey P. B|umstein
Steven Blader - th.
Brlan G. Paul+

Craig J. Hubert++
Michael R. Pag|ione*
Lionel J. Frank**
Jetfrey K. Epstein+
Stuart A. Tucker
Scott P. Borsack***
Danie| S. Sweetser*
Robert E. Lytle
Janine G. Bauer***
Danie| J. Graziano Jr.
Bruce M. Sattin***
Robert P. Panzer
Benjamin T. Branche*
Robert G. Stevens Jr.**
N|ichae| D. Brottman**
Janine Danks Fox*
Thomas J. Manzo**

+Certified Matrimonia| Attorney
++Certified Civi! and Crimina|
Trial Attorney

*NJ & PA Bars

**NJ & NY Bars

***NJ, NY & PA Bars

November l9, 201 8

United States District Court for the District of NeW Jersey
Clarkson S. Fisher Building & U.S. Courthouse

402 East State Street, Room 2020
Trenton, NeW Jersey 08608

Re: Anderton, et al. v. 3M Company, et al.
Case No. 3:18-cv-14949 (MAS) (LHG)

Dear Sir or Madam:

ge 1 of 1 Page|D: 636
Of Counsel

Stephen Ski|lman
Linda R. Feinberg
Anthony J. Parril|o
Pau| T. Koenig, Jr.
Nathan |\/|. Ede|stein**
Keith l_. Hovey***
Jeffrey M. Hal|

Lindsey Moskowitz Medvin**
Robert L. Lakind***

Nle|issa A. Chimbangu

Brian A. Heyesey
Christopher S. N|yles
Christopher S. Kwelty
Brandon C. Simmons*

Jason lV|. Soke|**

Counse|

Bhuchar Law Firm
Www.bhucharlaw.com
Te|(609)514-5195

Counse|

Huff, |\/loran & Orron, LLC
1246 South River Road
Cranbury, NJ 08512
Tel(609)655-3600

This firm represents Plaintiffs William and Margie Anderton in the above matter.
Currently pending before the Court is Defendant Union Carbide Corporation’s motion to dismiss
for lack of personal jurisdiction (ECF No. 48). Pursuant to L. Civ. R. 7. l(d)($), Plaintiffs
respectfully request that Union Carbide’s motion be adjourned from December 17, 2018 to
January 7, 2019. The originally noticed motion day has not previously been extended or
adj ourned. In addition, there is also a pending motion to remand this action back to the Superior
Court of NeW Jersey Which, if granted, could moot Union Carbide’s motion to dismiss

Thanl< you.

REL/jwk
c: All counsel

2827052.1

Respectfully Submitted,

SZAFERMAN, LAKIND,
BLUMSTEIN & BLADER, P.C.

/S/Robert E. Lytle

